Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 1 of 17 PageID #: 3478



                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                           CR. 17-50073-02-JLV

                   Plaintiff,

    vs.                                                    ORDER
GREGORY O’KELLY, a/k/a
GREGORY O’KELLEY,

                   Defendant.


                                 INTRODUCTION

      Defendant Gregory O’Kelly, appearing pro se, filed a motion for

compassionate release together with a brief summary of his current medical

conditions. (Dockets 172, 172-1 & 172-2). Pursuant to the May 1, 2020,

Standing Order 20-06, the Federal Public Defender for the Districts of South

Dakota and North Dakota (“FPD”) and the United States Attorney for the District

of South Dakota filed records, submissions and briefing on Mr. O’Kelly’s motion.

(Dockets 175-77, 177-1 through 177-3, 178-81, 190, 191-1 through 191-3, 191

& 193). For the reasons stated below, defendant’s motion is granted.

                            STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

      1See   https://www.sdd.uscourts.gov/so2006 (“SO 20-06”).
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 2 of 17 PageID #: 3479



the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). Under

the order, the FPD is automatically “appointed to represent all defendants in

criminal cases: (a) who previously were determined to be entitled to appointment

of counsel or who are now indigent; and (b) who may be eligible to seek

compassionate release under the First Step Act.” Id. ¶ 1. The initial step for

the FPD is to

      communicate a recommendation to inmates interested in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they are
      detained, if they have not done so already. These communications
      will include the recommendation that the prisoner describe their
      proposed release plan.

Id. ¶ 2.

      By the standing order, “within two business days of filing all motions for

compassionate release[,]” the FPD and the United States Attorney for the District

of South Dakota are “to place [the defendant] into one of four categories[.]” Id.

at p. 2 ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized
            COVID-19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.



                                        2
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 3 of 17 PageID #: 3480



      d.     Unknown Risk Cases where there is a lack of sufficient
             information to categorize the request for compassionate
             release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization . . .

to the Clerk of Court and the Probation Office.” Id. The standing order

contains provisions for sharing of critical information between the FPD, the U.S.

Attorney, the Probation Office and the court. Id. ¶ 5. The priority of briefing is

set according to the different categories of assignment of a defendant.2 Id.

¶¶ 6-8.

                           FACTUAL BACKGROUND

      On March 2, 2018, defendant Gregory O’Kelly was sentenced to a term of

imprisonment of 121 months for conspiracy to distribute a controlled substance,

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.3

(Docket 133). This sentence was one month over the statutory minimum term

of imprisonment mandated by 21 U.S.C. § 841(b)(1)(A). The sentence was a

downward variance from the United States Sentencing Guidelines (“U.S.S.G.”).

According to Mr. O’Kelly’s presentence report (“PSR”), “[b]ased on a total offense

level of 29 and a criminal history category of V, the guideline imprisonment range

[would have been] 140 months to 175 months.” (Docket 122 ¶ 99). The court

later reduced Mr. O’Kelly’s sentence to 60 months.

      2SO  20-06 was amended on October 21, 2020, after this case was ripe for
resolution. See https://www.sdd.uscourts.gov/socraa. The amendments
have no impact on the court’s analysis of this case.
      3The
         sentence was to run concurrent with South Dakota state case
#51CR115-003116. (Docket 133 at p. 2). The state case is closed. (Docket
193).
                                   3
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 4 of 17 PageID #: 3481



      Mr. O’Kelly is currently an inmate at the Federal Medical Center in

Rochester, Minnesota. (Docket 172 at p. 6). The parties agree Mr. O’Kelly has

a scheduled release date of August 21, 2021. (Dockets 117 at p. 1 & 180 at p. 1

(referencing www.bop.gov/inmateloc/ (Register No. 17056-273)); see also Docket

175 at p. 1013). After Mr. O’Kelly filed his motion for compassionate release,

the BOP Inmate Locator modified Mr. O’Kelly’s scheduled release date to June 4,

2022. https://www.bop.gov/inmateloc/ (last accessed December 11, 2020).

The BOP removed 297 days of credit time earned before the March 2, 2018,

judgment. See Dockets 175 at p. 1014 & 190 at p. 1. It was the court’s

intention at the time of sentencing that Mr. O’Kelly receive full credit for those

days while he was also receiving credit for those days in SD #51CR115-003116.4

As of this date, Mr. O’Kelly had served 74.7 percent of his sentence and under his

original status in the BOP, Mr. O’Kelly’s home detention eligibility date is

February 11, 2021. (Docket 175 at pp. 1013-14). Mr. O’Kelly is 49 years old.

Id. at p. 1013.

      Mr. O’Kelly’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his personal health during the

COVID-19 pandemic. (Docket 172). Mr. O’Kelly suffers from:

      •   Heart failure. (Docket 175 at p. 6);




      4See   Docket 132 at p. 4 (“The Court varied downward to account for the
credit for time served the defendant has been detained to this date (298)[.]”).


                                         4
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 5 of 17 PageID #: 3482



      •   Cardiac arrhythmia, with an implanted cardiac defibrillator. Id.
          at pp. 6-7;

      •   Thyroid disorder, unspecified. Id. at p. 6;

      •   Enlarged prostrate with lower urinary tract symptoms. Id. at
          p. 7.

Mr. O’Kelly’s chronic conditions are reaffirmed throughout his medical records.

See Dockets 175-77. Mr. O’Kelly daily takes five prescription medications plus

aspirin to treat and reduce the risk of death due to his heart conditions.

(Docket 175 at pp. 981-82). One of his daily medications is Lisinopril an

angiotensin-converting enzyme (ACE) inhibitor used to lower high blood pressure

to prevent heart attacks and strokes.5

      Mr. O’Kelly offers that “[i]n 3 years, he has not had a single disciplinary

violation.” (Docket 177 at p. 17) (referencing Docket 175 at p. 1018). “He has

completed 175 hours [of educational] program[s] . . . and drug abuse

programing.” Id. (referencing Docket 175 at pp. 1015-16).

      Mr. O’Kelly represents that if released from custody “[h]e would reside

with his mother, Donna O’Kelly, in Rapid City.” Id. at p. 18. His mother is

“able to transport [him] from Rochester FMC to their home in Rapid City by car”

thus “avoid[ing] any potential exposure that could occur on other public forms

of transportation.” Id.




      5https://www.webmd.com/drugs/2/drug-6873-9371/lisinopril-oral/

lisinopril-oral/details (last visited October 21, 2020).

                                         5
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 6 of 17 PageID #: 3483



                       MR. O’KELLY’S CLASSIFICATION

      On June 8, 2020, the FPD and the U.S. Attorney filed a notice of

categorization of compassionate release motion. (Docket 173). They jointly

“agree . . . [Mr. O’Kelly’s] case should be categorized as an Intermediate Priority

case.” Id.

                                    ANALYSIS

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or the
      lapse of 30 days from the receipt of such a request by the warden of
      the defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The court finds Mr. O’Kelly exhausted the administrative procedure

provision contemplated by § 3582(c)(1)(A). While the motion for compassionate

release was pending in federal court, on June 18, 2020, Warden S. Kallis denied

Mr. O’Kelly’s request for a reduction of sentence or release to home confinement.

(Docket 178). The warden’s conclusion was based on the standard for

“extraordinary or compelling reasons” delineated in “Program Statement
                                       6
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 7 of 17 PageID #: 3484



5050.50, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(q)[.]” Id. The factors in

Program Statement 5050.50 are the same as those stated in the U.S.S.G.6

Compare (Docket 178 and U.S.S.G. § 1B.1.13 cmt.1(A)-(C)). However, the

court’s consideration of extraordinary and compelling reasons under 18 U.S.C.

§ 3582(c)(1)(A)(i) is not tied to U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) (U.S.S.G. 2018)

or the COVID-19 home confinement provisions of the CARES Act, Pub. L. No.

116-136, Section 12003(b)(2).

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, No. 20-6821, 2020 WL 7050097, at *3 (4th Cir. Dec. 2, 2020). That task

was left to the United States Sentencing Commission. “[I]n promulgating

general policy statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) . . . [the Sentencing Commission] shall describe what

should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.”

28 U.S.C. § 994(t).




      6 On March 26, 2020, United States Attorney General William Barr issued a
memorandum to the Director of Bureau Prisons captioned “Prioritization of
Home Confinement As Appropriate In Response to COVID-19 Pandemic.”
https://www.bop.gov/coronavirus/ (Last visited October 21, 2020). Warden
Kallis’ decision did not mention the memorandum or the option of home
confinement. (Docket 178).
                                       7
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 8 of 17 PageID #: 3485



        Prior to the First Step Act, the Sentencing Commission established four

categories for “extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). Those categories generally focus on the defendant’s age, medical

condition, family situation and any other reasons the BOP deems to be

extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. The four categories

have not been updated since December 2018 when the First Step Act became

law.7

        The United States Courts of Appeals for the Second, Fourth, Sixth and

Seventh Circuits have addressed the court’s authority under the First Step Act.8

See United States v. Brooker, 976 F.3d 228 (2d. Cir. 2020); United States v.

McCoy, 2020 WL 7050097; United States v. Jones, No. 20-3701, 2020 WL

6817488 (6th Cir. Nov. 20, 2020); and United States v. Gunn, Case No. 20-1959,

2020 WL 6813995 (7th Cir. Nov. 20, 2020).

        The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director as

        7TheUnited States Sentencing Commission lacks a quorum and “currently
has only two voting members, two shy of the four it needs to amend the
[U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y. 2020)
(references omitted).

        8The
           United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v. Rodd,
966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr., 966 F.3d
891 (8th Cir. July 31, 2020).
                                        8
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 9 of 17 PageID #: 3486



stated in Application Note 1(D).” Brooker, 976 F.3d at 234. The Second Circuit

concluded “that, despite Application Note 1(D), the First Step Act freed district

courts to exercise their discretion in determining what are extraordinary

circumstances.” Id. The court held the language of U.S.S.G. § 1B1.13 “is

clearly outdated and cannot be fully applicable.” Id. at 235. “[T]he First Step

Act freed district courts to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for

compassionate release. Neither Application Note 1(D), nor anything else in the

now-outdated version of Guideline § 1B1.13, limits the district court’s

discretion.” Id. at 237; see also Gunn, 2020 WL 6813995, at *2 (agreeing with

the Second Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”); Jones, 2020 WL 6817488, at *9 (“In cases where incarcerated

persons file motions for compassionate release, federal judges . . . have full

discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.”); McCoy, 2020 WL 7050097, at *8 (“As of now, there is no

Sentencing Commission policy statement ‘applicable’ to the defendants’

compassionate-release motions, which means that district courts need not

conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”).

       The court retains its independent authority “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.” Brooker, 976 F.3d at
                                       9
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 10 of 17 PageID #: 3487



237. See also McCoy, 2020 WL 7050097, at *9 (same); Jones, 2020 WL

6817488, at *9 (same); Gunn, 2020 WL 6813995, at *2 (same). The purpose of

the First Step Act was to expand the availability of compassionate release based

on judicial findings of extraordinary and compelling reasons without being

restricted to those categories identified by the Sentencing Commission or the

rationale used by the BOP before the passage of the First Step Act.

      Mr. O’Kelly argues he meets the criteria of U.S.S.G. § 1B1.13, application

note 1(A)(ii). (Docket 177 at p. 16). Mr. O’Kelly submits he “is ‘suffering from a

serious physical or medical condition . . . that substantially diminishes . . . [his]

ability . . . to provide self-care within the environment of a correctional facility

and from which he . . . is not expected to recover.’ ” Id. (citing U.S.S.G.

§ 1B1.13, note 1(A)(ii)(I)). The government acknowledges this factor.

      On July 28, 2020, the Department of Justice issued amended
      guidance on compassionate release.           Based on this revised
      guidance and a review of the facts surrounding the defendant’s case,
      the government now agrees that, during the COVID-19 pandemic,
      the defendant’s chronic medical condition, specifically congestive
      heart failure, constitutes a “Serious Heart Condition[] and Other
      Cardiovascular and Cerebrovascular Disease[]” that presents “a
      serious physical or medical condition . . . that substantially
      diminishes the ability of the defendant to provide self-care within the
      environment of a correctional facility and from which he . . . is not
      expected to recover,” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I), in that the
      defendant’s ability to provide self-care against serious injury or
      death as a result of COVID-19 is substantially diminished by this
      chronic medical condition and sets forth an “extraordinary and
      compelling” reason for purposes of 18 U.S.C. § 3582(c).

(Docket 191 at pp. 1-2).

      Despite the Department of Justice’s evidence and the government’s

acknowledgement of Mr. O’Kelly’s condition, the government “continues to
                                     10
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 11 of 17 PageID #: 3488



oppose compassionate release in this matter based on the § 3553(a) factors

rather than the absence of compelling reasons under U.S.S.G. § 1B1.13 n. 1(A)

and (D).” Id. at p. 2. The government submits “[Mr.] O’Kelly’s request for a

sentence reduction should be denied because he has failed to demonstrate that

he is not a danger to the safety of the community or otherwise merits release

under the § 3553(a) factors.” (Docket 180 at p. 18).

      First, the government argues Mr. O’Kelly had “congestive heart failure,

heart arrhythmia, and a defibrillator . . . when the Court previously

contemplated the appropriate sentence . . . and considered the Sentencing

Guidelines and the factors under 18 U.S.C. § 3553(a).” Id. at p. 12. Second,

Mr. O’Kelly “would pose a danger to public safety if released.” Id. at p. 18.

Because the defendant “has an extensive criminal history . . . . two prior felony

controlled substance convictions . . . . [and] was involved in distribution of more

than 1.5 kilogram of methamphetamine” the government contends “[h]is history

of continued narcotics activity is a danger to the community.” Id. at pp. 18-19

(referencing PSR ¶¶ 5 & 55-60). Third, the government submits the defendant

“presents a great risk of recidivism.” Id. at p. 19 (referencing Docket 179).

Based on the BOP’s analysis, the government contends Mr. O’Kelly obtained “a

Medium PATTERN score and risk level” which would place him at a “51% rate”

for recidivism “within three years of release.” Id. Finally, the government

argues Mr. O’Kelly’s medical care is being met as he “is in a low-security setting

with extensive access to medical care from the Mayo Clinic.” Id. at p. 20.


                                        11
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 12 of 17 PageID #: 3489



      In reply, Mr. O’Kelly argues:

      To be clear, Mr. O’Kelly submits that his age, serious health
      conditions, his incarceration, and the COVID-19 pandemic,
      combined, create extraordinary and compelling reasons to warrant
      compassionate release . . . . The attempt to isolate each condition or
      risk factor, and isolate the conditions from COVID-19, and isolate
      incarceration does an injustice to the actual situation Mr. O’Kelly, as
      a human, faces today. Taking each factor in isolation ignores the
      fact that Mr. O’Kelly doesn’t get to live his life in isolated situations.
      He has to deal with all the risks every day. The one way to reduce
      this risk is to release Mr. O’Kelly. . . .

      Since his offenses, Mr. O’Kelly has completed educational
      programming, employment, and treatment. . . . Further, Mr. O’Kelly
      has not had a single disciplinary violation since he has been in
      custody. . . . He is not presently a danger and reliance upon his prior
      criminal history is not an accurate reflection of his dangerousness,
      or lack thereof, now. Further, any concern regarding danger to the
      community can be addressed by a period of home confinement.

(Docket 181 at pp. 3 & 6).

      Rochester FMC currently has three COVID-19 positive inmates and

one positive staff member. https://www.bop.gov/coronavirus/ (last

visited December 11, 2020). Just 40 days ago, Rochester FMC had 38

COVID-19 positive inmates and six positive staff members. Id. (visited

October 22, 2020). As mentioned earlier in this order, the government

acknowledges Mr. O’Kelly’s medical and physical conditions substantially

diminish his ability to provide self-care. See supra at p. 13.

      The court finds Mr. O’Kelly met his burden of proof and presented

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i). The Centers for Disease Control and Prevention (“CDC”) found

“adults of any age . . . are at increased risk of severe illness” from COVID-19 if

                                         12
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 13 of 17 PageID #: 3490



they have any of the following conditions: “Heart conditions, such as heart

failure, coronary artery disease or cardiomyopathies.” https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condition

s.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F20

19-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited

December 11, 2020).

      Based on the court’s detailed review of the extensive medical records, Mr.

O’Kelly’s major health issues and risk factors are chronic, that is, medically

speaking his conditions will only get worse over time. While not mentioned by

the parties, Mr. O’Kelly was a one pack per day cigarette smoker for 20 years.

(Docket 175 at p. 242). According to the CDC’s new guidance issued October 6,

2020, reports being a current or former smoker creates an “increased risk of

severe illness from the virus that causes COVID-19.” https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html

(bold omitted) (last visited October 22, 2020).

      These conditions put Mr. O’Kelly’s life at risk. The court generally was

aware of Mr. O’Kelly’s health issues at the time of sentencing. See PSR

¶¶ 81-82. However, the COVID-19 pandemic did not exist at that time.

Against these findings, the court must consider if compassionate release

comports with the § 3553(a) factors.


                                        13
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 14 of 17 PageID #: 3491



      In Mr. O’Kelly’s case, the “nature and circumstances of the offense”—

conspiracy to distribute methamphetamine—is serious. 18 U.S.C.

§ 3553(a)(1). Mr. O’Kelly accrued eight criminal history points and an

additional two points for committing the current offense while under a state

court sentence for possession of methamphetamine for a total criminal history

score of 10. See PSR ¶¶ 58-63. This placed Mr. O’Kelly in a criminal history

category of V. Id. ¶ 63. His criminal history was the result of convictions for

driving while under the influence, interference with emergency communications

[by taking the telephone away from his wife during an argument when she had

called 911] and two separate incidents of possession of methamphetamine. Id.

¶¶ 58-61.

      “[T]he history and characteristics of the defendant,” requires the court to

consider the defendant as a whole person. Koon v. United States, 518 U.S. 81,

113 (1996). Mr. O’Kelly’s criminal path was the result of his tumultuous

conduct leading up to his former wife filing for divorce and his early-40’s

introduction to methamphetamine. See PSR ¶¶ 72-75, 83 & 87. The custody

sentence in this case is the longest period Mr. O’Kelly has been incarcerated.

During this period, he has completed a drug abuse program, participated in a

number of educational classes, maintained a number of jobs and has not had a

single disciplinary violation,. (Docket 175 at pp. 1015-18).

      Contrary to the government’s argument, the court was not permitted at

sentencing to consider the § 3553(a) factors for a sentence below the mandatory

minimum sentence. In the court’s view a downward variance from the
                                    14
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 15 of 17 PageID #: 3492



Sentencing Guidelines, without consideration of the mandatory minimum

sentence, would have “reflect[ed] the seriousness of the offense, . . . promote[d]

respect for the law, and . . . provide[d] just punishment for the offense . . . [and

would have] afford[ed] adequate deterrence to [future] criminal conduct” by the

defendant. 18 U.S.C. §§ 3553(a)(2)(A) & (B). Considering the length of the

defendant’s time in prison and his behavior while incarcerated, as well as the

supervised release special conditions imposed at sentencing, additional

incarceration is not necessary “to protect the public from further crimes of the

defendant.” Id. § 3553(a)(2)(C). Mr. O’Kelly’s obligation to comply with the

terms of supervised release would best “provide the defendant with . . .

correctional treatment in the most effective manner.” Id. § 3553(a)(2)(D).

      Incarceration is not the only “kind[] of sentence[] available.” Id.

§ 3553(a)(3). A noncustodial sentence will limit Mr. O’Kelly’s liberty interests

through supervised release and he will face harsh consequences if he violates the

special conditions activated upon his release from BOP custody. United States

v. Gall, 374 F. Supp. 2d 758, 763 (S.D. Iowa 2005), rev’d, 446 F.3d 884 (8th Cir.

2006), rev’d, 552 U.S. 38 (2007). Those special conditions promote respect for

the law, protect the public and do not constitute any approval of Mr. O’Kelly’s

criminal conduct. Id.

      The controlled substance statute mandated a mandatory minimum

sentence, but this is just one factor for the court to consider. 18 U.S.C.

§ 3553(a)(4). At this juncture, use of the First Step Act will not create

“unwarranted sentence disparities among defendants with similar records who
                                    15
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 16 of 17 PageID #: 3493



have been found guilty of similar conduct.” Id. § 3553(a)(6). The court finds

compassionate release is appropriate and Mr. O’Kelly will not pose a danger to

the public.

                                    ORDER

      Good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

172) is granted.

      IT IS FURTHER ORDERD that the defendant’s sentence of imprisonment

is reduced to time served.

      IT IS FURTHER ORDERED that upon his release, Mr. O’Kelly shall reside

at the home of his mother, Donna O’Kelly, in Rapid City, South Dakota.

      IT IS FURTHER ORDERED that within 72 hours of release from the

custody of the BOP Mr. O’Kelly must report, by telephone, 605-339-5920, to the

United States Probation and Pretrial Services Office for the District of South

Dakota in the United States Courthouse, 515 Ninth Street, Room 203, Rapid

City, South Dakota, 57701.

      IT IS FURTHER ORDERED that Mr. O’Kelly shall remain on supervised

release for five years, subject to the mandatory and standard conditions of

supervision and the special conditions of supervision imposed in the amended

sentence of November 26, 2019. (Docket 164 at pp. 4-5).

      IT IS FURTHER ORDERED that the United States Probation Office shall

prepare an amended judgment consistent with this order.


                                       16
Case 5:17-cr-50073-JLV Document 194 Filed 12/11/20 Page 17 of 17 PageID #: 3494



      IT IS FURTHER ORDERED that the Clerk of Court shall deliver a copy of

this order to the United States Probation Office and the United States Marshals

Service.

      Dated December 11, 2020.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      17
